invenDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior Art
US2003/0091503 to Rosenfeld et al. (“ROSENFELD”)
US2019/0046945 to Murahara (“MURAHARA”)
Drawings
The drawings are objected to under 37 CFR 1.83(a).  
The drawings must show every feature of the invention specified in the claims.  Therefore, the “spacer is disposed in the electrolyte chamber, comprises a valve” and “the first working area and the second working area communicate with each other through the valve in the spacer” as recited by Claim 2 must be shown or the features canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 line 1 recites in part “characterized by comprising” which is redundant and potentially confuses the meaning of the transitional phrase comprising. The Office suggests removing the language “characterized by” to clarify the claim language.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites in line 3 “a metal anode and a cathode are oppositely inserted into the electrolyte chamber” rendering the claim indefinite because it is unclear what the meaning of “oppositely inserted” is and how this language limits the claimed structure.
	Claim 2 lines 1-2 recite in part “wherein a spacer is disposed in the electrolyte chamber, comprises a valve and divides the electrolyte chamber” rendering the claim indefinite because it is unclear if the claimed valve is part of the previously recited spacer, electrolyte chamber, or some other unrecited portion of the metal-acid-hydrogen energy battery.
	 Claim 4 recites “[t]he metal-acid-hydrogen energy battery according to claim 1, wherein further comprising controls electrically connected with various valves to control the valves respectively” rendering the claim indefinite because it is unclear if the metal-acid-hydrogen energy battery further comprises controls, or if some other unrecited structure comprises the recited controls. The Office suggest removing the term “wherein” to clarify the claim language.  
	Claims 2-9 are indefinite because they depend from indefinite Claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ROSENFELD.

	Regarding Claim 1, ROSENFELD discloses a metal-acid-hydrogen energy battery (abstract, refuelable hydrogen generator, see for example Fig. 13), characterized by comprising an electrolyte chamber (¶197-215, container 282, see e.g. Fig. 13; also electrolyte tank 266) and an acid storage container (tank 324 Fig. 13 also electrolyte tank 266), wherein an electrolyte port and a hydrogen collection port are formed in the electrolyte chamber (Fig. 13, ¶216 “hydrogen gas is released, typically via a liquid impermeable filter 300 and passes through a cover of container 282 and via a valve 302, preferably a solenoid valve, and via a conduit 304” where the collection port is present in Fig. 13 proximate filter 300), a metal anode and a cathode are oppositely inserted into the electrolyte chamber (Fig. 13, anode and cathode positioned opposite one another in container 282), the electrolyte chamber communicates with the acid storage container through an acid adding pipeline (including pipeline connecting tank 324 to container 288 and electrolyte entry pipe 312 of Fig. 13), a valve is formed in the acid adding pipeline (valves 306 and 326, Fig. 13), a hydrogen ion inlet is formed in the acid storage container (including water inlet pipe from water tank 324, Fig. 13; alternatively hydrogen input pipe 422 of Fig. 15), the electrolyte chamber and the acid storage container further communicate with each other through a charging pipeline (Fig. 13-14, pump 388 forcing slurry electrolyte into tank 366), and valves are respectively formed in the hydrogen ion inlet and the charging pipeline (valves 306, 326).  

    PNG
    media_image1.png
    450
    573
    media_image1.png
    Greyscale

	Regarding Claim 3, ROSENFELD discloses the metal-acid-hydrogen energy battery according to claim 1, and further discloses wherein the hydrogen collection ports communicate with a hydrogen inlet of a hydrogen fuel battery or a fuel inlet of an internal combustion engine directly or through a low-pressure gas storage tank (as shown by Fig. 5A-5C, ¶20, see also Fig. 9).  
	Regarding Claim 4, ROSENFELD discloses the metal-acid-hydrogen energy battery according to claim 1, and further discloses wherein further comprising controls (¶137-140 including controllers and vehicle operator) electrically connected with various valves to control the valves respectively.  
	Regarding Claim 5, ROSENFELD discloses the metal-acid-hydrogen energy battery according to claim 4, and further discloses wherein valves are respectively formed in a hydrogen output pipeline (Fig. 13, valve 302, ¶216 “Hydrogen gas is released, typically via a liquid impermeable filter 300 and passes through a cover of container 282 and via a valve 302, preferably a solenoid valve, and via a conduit 304”) and an electrolyte input pipeline (Fig. 13, valve 306 and valve 326, ¶223 “When the container 282 is filled with required amount of electrolyte the entry valve 306 is closed”), and the controls are electrically connected with the valves formed in the hydrogen output pipeline and the electrolyte input pipeline to control the valves respectively (hydrogen fuel generation controller ¶21 and electrochemical reaction controller 190).  
	Regarding Claim 6, ROSENFELD discloses the metal-acid-hydrogen energy battery according to claim 1, and further discloses wherein the metal anode is an aluminum anode (¶31), a zinc anode (¶44), or an iron anode (¶44).
	Regarding Claim 7, ROSENFELD discloses the metal-acid-hydrogen energy battery according to claim 1, and further discloses wherein the cathode comprises a Pt metal group or transition metal (¶191) and meets the claim language wherein “the cathode is a graphite cathode, a copper cathode, a silver cathode, a gold cathode or a platinum cathode.”  
	Regarding Claim 8, ROSENFELD discloses the metal-acid-hydrogen energy battery according to claim 1, and further discloses wherein an acid solution is stored in the acid storage container, is inorganic acid and/or organic acid and is selected from one or more mixtures of carbonic acid, hydrochloric acid, sulfuric acid, phosphoric acid, nitric acid, hydrobromic acid, formic acid and acetic acid (¶175 the acid may comprise inorganic acid such as sulfuric acid, preferably in aqueous solution, or an organic acid such as citric acid, preferably in aqueous solution).  
	Regarding Claim 9, ROSENFELD discloses the metal-acid-hydrogen energy battery according to claim 1, and further discloses wherein an electrolyte is stored in the electrolyte chamber and is a solution of water and soluble salt or a solution of an ionic liquid and soluble salt (¶34, water based salt solution).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over ROSENFELD in view of MURAHARA.

	Regarding Claim 2, ROSENFELD discloses the metal-acid-hydrogen energy battery according to claim 1, wherein a spacer is disposed in the electrolyte chamber (porous separator 290, Fig. 13), comprises a valve (Fig. 13, the electrolyte chamber – tank 282 – comprises valves 306, 310, 326, 302) and divides the electrolyte chamber into a first working area and a second working area (as shown by Fig. 13), the metal anode (Fig. 13, anode 244) and the cathode are respectively located in the first working area and the second working area (as shown by Fig. 13, cathode 286, anode 284) 
	ROSENFELD does not disclose (1) the first working area and the second working area communicate with each other through a valve in the spacer; or (2) the hydrogen collection ports are respectively formed in the first working area and the second working area.
	With respect to (2), before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify ROSENFELD to comprise hydrogen collection ports respectively formed in the first working area and the second working area. The motivation for doing so would have been to provide additional hydrogen collection ports (in addition to that of Fig. 13) to distribute the hydrogen collection function and reduce hydrogen residence time within the tank as would have been obvious to one of ordinary skill in the art. This would have been a mere duplication of parts that resulted in nothing more than the expected result of distributing hydrogen collection from the tank to more than one port. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
	Regarding (1), MURAHARA discloses an electrochemical reactor comprising an aqueous electrolyte and a membrane separating the anode and cathode in the reactor chamber into a first and second working area (abstract, Fig. 11). The separator membrane (multiple isolation membrane 28) comprises a valve (open/close valve 61 of first electrolyte cell 30) that is in fluid communication with the first and second working area and provides aqueous solution 2 to the cell in order to provide greater system control of hydrogen generation (Fig. 11 and corresponding description).
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified ROSENFELD to comprise the first working area and the second working area communicate with each other through a valve in the spacer as taught by MURAHARA. The motivation for doing so would have been to provide electrolyte control and in turn greater control over the hydrogen generation system as taught by MURAHARA.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729

/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729